UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 3, 2013 Date of Report (Date of earliest event reported) 1st Financial Services Corporation (Exact Name of Registrant as Specified in Charter) North Carolina 000-53264 26-0207901 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 101 Jack Street, Hendersonville, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (828)697-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 1.01 Entry into a Material Definitive Agreement 3 Item 9.01 Financial Statements and Exhibits 3 Signatures 4 2 Item 1.01 Entry into a Material Definitive Agreement As previously disclosed in a Current Report on Form 8-K filed by 1st Financial Services Corporation (the Company), on August 5, 2013, Holly L. Schreiber, informed the Board of Directors of the Company of her decision to resign her positions of Executive Vice President, Chief Financial Officer, and Treasurer of the Company and its wholly owned subsidiary, Mountain 1st Bank & Trust Company.Ms. Schreiber’s resignation will become effective on September 4, 2013.Notwithstanding her resignation, Ms. Schreiber will continue to provide assistance to the Company on a consultancy basis, as provided in the Independent Contractor Consulting Agreement, a copy of which is attached as Exhibit 99.1, and is incorporated herein by reference.” Item 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit Independent Contractor Consulting Agreement among 1st Financial Services Corporation, Mountain 1st Bank & Trust Company, and Go Beyond Success, LLC, dated August 14, 2013 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST FINANCIAL SERVICES CORPORATION Dated:September 3, 2013 By: /s/Michael G. Mayer Michael G. Mayer Chief Executive Officer 4 EXHIBIT INDEX Exhibit No. Description of Exhibit Independent Contractor Consulting Agreement among 1st Financial Services Corporation, Mountain 1st Bank & Trust Company, and Go Beyond Success, LLC, dated August 14, 2013 5
